                                          Case 5:18-cr-00466-BLF Document 548 Filed 07/29/21 Page 1 of 8




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cr-00466-BLF
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTION FOR
                                   9              v.                                         BILL OF PARTICULARS
                                  10     JORGE JASSO,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                               The two remaining Defendants in this case, Vincent Gerald Garcia and Jorge Jasso, are
                                  13

                                  14   alleged to be members of a criminal racketeering enterprise consisting of Nuestra Familia and

                                  15   Salinas Norteño gang members, who participated in various violent crimes in Monterey County Jail.

                                  16   See Indictment, ECF 1. Jasso now seeks a bill of particulars, claiming that he does not have sufficient
                                  17
                                       information to understand the specifics of the charges against him. Motion for Bill of Particulars
                                  18
                                       (“MBP”) at 4, ECF 534. For the reasons discussed on the record at the hearing on July 22, 2021,
                                  19
                                       and set forth below, Jasso’s Motion for a Bill of Particulars is DENIED.
                                  20
                                          I.      BACKGROUND
                                  21

                                  22           The Indictment in this matter was filed on September 27, 2018. Indictment. It charges fifteen

                                  23   individuals as members of a criminal enterprise, consisting of members and associates of the Nuestra
                                  24   Familia prison gang, and Norteño street gangs in Salinas, California and the surrounding areas (the
                                  25
                                       “Enterprise”). Indictment ¶ 40. Among other activities, members and associates of the Enterprise
                                  26
                                       are alleged to have committed crimes such as attempted murder, narcotics trafficking, and other acts
                                  27
                                       of violence. Id. ¶ 41. According to the indictment, Norteño gang members pledge their allegiance
                                  28
                                          Case 5:18-cr-00466-BLF Document 548 Filed 07/29/21 Page 2 of 8




                                       and loyalty to Nuestra Familia and are instructed on its rules, rituals, and obligations. Id. ¶ 3. Nuestra
                                   1

                                   2   Familia enforces its rules and promotes discipline among its members and associates by assaulting

                                   3   and threatening those individuals who violate the rules or pose a threat to the organization. Id. ¶ 4.

                                   4   Inside prison and local jails, all Norteños work together to maintain the structure and follow the
                                   5
                                       rules of Nuestra Familia. Id. ¶ 10.
                                   6
                                               In Monterey County Jail, Norteños are separated from other inmates and are housed together
                                   7
                                       in certain housing units (i.e., D-Pod or K-Pod). Indictment ¶ 25. The indictment alleges that if a
                                   8
                                       member of Norteño or Nuestra Familia commits a serious violation of the Nuestra Familia rules, he
                                   9

                                  10   is subject to “removal” from the housing unit at the jail. Id. ¶ 10. The purpose of a “removal” is to

                                  11   literally remove an inmate from the housing unit (and his status as a Norteño in general) by killing
                                  12   that inmate or inflicting as much bodily harm as possible. Id. ¶ 34. A “removal” involves the
Northern District of California
 United States District Court




                                  13
                                       stabbing of the target by at least one “hitter” followed immediately by a physical assault without
                                  14
                                       weapons by at least two individuals called “bombers.” Id. ¶ 36. The purpose of the subsequent
                                  15
                                       beating is to inflict maximum damage to the victim, while giving the hitters time to discard the
                                  16

                                  17   weapon and wash the blood off or change clothes. Id.

                                  18           These “removals” are approved in advance by the Norteño in charge of the facility (unless

                                  19   an emergency arises that requires the immediate removal of an individual) after receipt of reports of
                                  20   the violations from members in the housing unit. Id. ¶ 10. The “removals” are planned out by the
                                  21
                                       person in charge of a housing unit and members of that housing unit are aware of the “removal”
                                  22
                                       process, and they are required to assist in the removal if requested. Id.
                                  23
                                               Defendant Jasso is alleged to have been an active member of the Enterprise. Indictment ¶
                                  24

                                  25   59. Defendant Jasso is alleged to have been a Norteño street gang member since at least 2000. Id. ¶

                                  26   56. He was housed in Monterey County Jail, from at least May 19, 2012 through September 23,

                                  27   2013. Id. Jasso allegedly agreed with Enterprise members to commit murder by approving or
                                  28
                                       participating in the “removals” of inmates who committed serious violations of the Nuestra Familia
                                                                                       2
                                          Case 5:18-cr-00466-BLF Document 548 Filed 07/29/21 Page 3 of 8




                                       rules. See Indictment, Counts 1-3. The Indictment focuses on seven “removals” and charges those
                                   1

                                   2   in leadership who approved the removals, those who relayed the approvals, the “hitters,” the

                                   3   “bombers,” and anyone else who facilitated the attacks. Id. ¶¶ 64-71.

                                   4      The charges in the indictment include:
                                   5
                                                •   Count 1: 18 U.S.C. § 1962(d) – Racketeering Conspiracy (under Racketeer Influenced
                                   6
                                                    and Corrupt Organizations Act, (“RICO”))
                                   7
                                                •   Count 2: 18 U.S.C. § 1959(a)(5) – Conspiracy to Commit Attempted Murder in Aid of
                                   8
                                                    Racketeering
                                   9

                                  10            •   Count 3: 18 U.S.C. § 1959(a)(6) – Conspiracy to Commit Assault with a Dangerous

                                  11                Weapon in Aid of Racketeering
                                  12            •   Counts 4, 6, 8: 18 U.S.C. § 1959(a)(5) – Attempted Murder of Victims 5, 6, 7
Northern District of California
 United States District Court




                                  13
                                                    (respectively) in Aid of Racketeering
                                  14
                                                •   Counts 5, 7, 9: 18 U.S.C. § 1959(a)(3) – Assault of Victims 5, 6, 7 (respectively)
                                  15
                                                Jasso is charged in counts one through three.
                                  16

                                  17      II.       LEGAL STANDARD

                                  18            Federal Rule of Criminal Procedure 7(f) provides that a defendant may move for a bill of

                                  19   particulars before or within fourteen days after arraignment or at a later time if the court permits.
                                  20   Fed. R. Crim. P. 7(f). Whether to grant a motion for a bill of particulars is within the district court’s
                                  21
                                       discretion. United States v. Long, 706 F.2d 1044, 1054 (9th Cir. 1983). The Ninth Circuit has
                                  22
                                       explained that a bill of particulars serves three functions: “to inform the defendant of the nature of
                                  23
                                       the charge against him with sufficient precision to enable him to prepare for trial, to avoid or
                                  24

                                  25   minimize the danger of surprise at the time of trial, and to enable him to plead his acquittal or

                                  26   conviction in bar of another prosecution for the same offense when the indictment itself is too vague,

                                  27   and indefinite for such purposes.” United States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979)
                                  28
                                       (internal quotation marks and citation omitted). “A defendant is not entitled to know all the evidence
                                                                                         3
                                          Case 5:18-cr-00466-BLF Document 548 Filed 07/29/21 Page 4 of 8




                                       the government intends to produce but only the theory of the government’s case.” United States v.
                                   1

                                   2   Ryland, 806 F.2d 941, 942 (9th Cir. 1986) (emphasis in original). The government may add clarity

                                   3   to its theory via discovery, and “full discovery also obviates the need for a bill of particulars.” Giese,

                                   4   597 F.2d at 1180. “In determining if a bill of particulars should be ordered in a specific case, a court
                                   5
                                       should consider whether the defendant has been advised adequately of the charges through the
                                   6
                                       indictment and all other disclosures made by the government.” Long, 706 F.2d at 1054.
                                   7
                                           III.      DISCUSSION
                                   8
                                                  Jasso requests a bill of particulars because “this case presents broad and undefined charges
                                   9

                                  10   which do not give him sufficient notice of the charges against him.” MBP at 4. He further contends

                                  11   that “[t]here is limited information about the alleged activities of individual defendants, or the
                                  12   connection between the alleged coconspirators. Nowhere in the Indictment does the government
Northern District of California
 United States District Court




                                  13
                                       firmly establish a conspiratorial connection between defendant Jasso and the other co-defendants.”
                                  14
                                       Id. at 9. Jasso requests that the government specify the following:
                                  15
                                                         1. Count One – Racketeering Conspiracy, in violation of 18 U.S.C.§
                                  16                     1962(d)
                                  17                         a) Each and every act committed by defendant Jasso the
                                                             government claims is evidence of such conspiracy;
                                  18                         b) Each and every act committed by defendant Jasso the
                                                             government claims is evidence that he was conspiring with one or
                                  19                         more other persons;
                                                             c) Each and every act committed by a person other than defendant
                                  20                         Jasso the government claims is evidence of such conspiracy; d)
                                  21                         Each and every act committed by a person other than Defendant
                                                             Jasso the government claims is evidence that defendant Jasso was
                                  22                         conspiring with these other persons;
                                                             e) Which, if any, of the other named defendants in Count One of
                                  23                         the Indictment actually acted in concert with defendant Jasso;
                                                             f) The government's theory as to how defendant Jasso conspired
                                  24                         with the other named defendants in this count in violation of
                                  25                         federal law;
                                                             g) Describe with specifics the alleged agreement among these co-
                                  26                         defendants

                                  27                     2. Count Two - Conspiracy to Commit Murder in Aid of
                                                         Racketeering, in violation of 18 U.S.C. § 1959(a)(5)
                                  28
                                                            a) Each and every act committed by defendant Jasso the
                                                                                           4
                                          Case 5:18-cr-00466-BLF Document 548 Filed 07/29/21 Page 5 of 8




                                                          government claims is evidence of such conspiracy;
                                   1                      b) Each and every act committed by defendant Jasso the
                                   2                      government claims is evidence that defendant Jasso was
                                                          conspiring with one or more other persons;
                                   3                      c) Each and every act committed by a person other than defendant
                                                          Jasso the government claims is evidence of such conspiracy;
                                   4                      d) Each and every act committed by a person other than defendant
                                                          Jasso the government claims is evidence that Defendant Jasso was
                                   5
                                                          conspiring with these other persons;
                                   6                      e) Which, if any, of the other named defendants in Count One of
                                                          the Indictment actually acted in concert with defendant Jasso;
                                   7                      f) Which, if any, of the other named defendants in Count One of
                                                          the Indictment actually received proceeds, profited from, or
                                   8                      received any benefit as a result of any overt act attributed to
                                                          defendant Jasso;
                                   9
                                                          g) The government's theory as to how defendant Jasso conspired
                                  10                      with the other named defendants in this count in violation of
                                                          federal law;
                                  11                      h) Describe specifically the alleged agreement among these co-
                                                          defendants.
                                  12
Northern District of California
 United States District Court




                                                      3. Count Three – Conspiracy to Commit Assault with a Dangerous
                                  13
                                                      Weapon in Aid of Racketeering, in violation of 18 U.S.C. §1959(a)(5)
                                  14                      a) Each and every act committed by defendant Jasso the
                                                          government claims is evidence of such conspiracy;
                                  15                      b) Each and every act committed by defendant Jasso the
                                                          government claims is evidence he was conspiring with one or
                                  16                      more other persons;
                                  17                      c) Each and every act committed by a person other than defendant
                                                          Jasso the government claims is evidence of such conspiracy;
                                  18                      d) Each and every act committed by a person other than defendant
                                                          Jasso the government claims is evidence defendant Jasso was
                                  19                      conspiring with these other persons;
                                                          e) Which, if any, of the other named defendants in Count Three
                                  20                      of the Indictment actually acted in concert with defendant Jasso;
                                  21                      f) Which, if any, of the other named defendants in Count Three of
                                                          the Indictment actually received proceeds, profited from, or
                                  22                      received any benefit as a result of any overt act attributed to
                                                          defendant Jasso;
                                  23                      g) The government's theory as to how defendant Jasso conspired
                                                          with the other named defendants in this Count in violation of
                                  24                      federal law;
                                  25                      h) Describe with specifics the alleged agreement among these co-
                                                          defendants.
                                  26
                                  27   Id. at 1-4. Jasso goes on to argue that he is entitled to the bases for the government’s belief (1) that

                                  28   “members of the alleged SVL Norteno street gang conspired and acted in concert with members of
                                                                                          5
                                          Case 5:18-cr-00466-BLF Document 548 Filed 07/29/21 Page 6 of 8




                                       the alleged Nuestra Familia to control drug dealing at the Monterey County Jail” and (2) that “a
                                   1

                                   2   ‘removal’ ordered by the alleged Nuestra Familia, as described in the indictment, necessarily

                                   3   involves an order to kill the target of the removal.” Id. at 4.

                                   4           Most of Jasso’s queries do not seek clarification regarding the government’s theories, but
                                   5
                                       rather seek disclosure of evidence the government will rely upon to prove those theories. See, e.g.,
                                   6
                                       MBP at 1-4 (requesting “Each and every act committed by defendant Jasso the government claims
                                   7
                                       is evidence of such conspiracy,” “Each and every act committed by defendant Jasso the government
                                   8
                                       claims is evidence that defendant Jasso was conspiring with one or more other persons,” “Each and
                                   9

                                  10   every act committed by a person other than defendant Jasso the government claims is evidence of

                                  11   such conspiracy,” and “Each and every act committed by a person other than defendant Jasso the
                                  12   government claims is evidence that Defendant Jasso was conspiring with these other persons.”).
Northern District of California
 United States District Court




                                  13
                                       This flies directly in the face of Ryland, as at this stage “[a] defendant is not entitled to know all the
                                  14
                                       evidence the government intends to produce but only the theory of the government’s case.” 806 F.2d
                                  15
                                       at 942 (emphasis in original); see also Giese, 597 F.2d at 1180 (“[T]here is no requirement in
                                  16

                                  17   conspiracy cases that the government disclose even all the overt acts in furtherance of the

                                  18   conspiracy.”). Like the defendant in Ryland, Jasso misconstrues the purpose of a bill of particulars,

                                  19   which is to ensure “the defendant has been advised adequately of the charges through the indictment
                                  20   and all other disclosures made by the government.” Long, 706 F.2d at 1054.
                                  21
                                               Jasso’s own briefing makes clear that in fact he does understand the nature of the charges
                                  22
                                       against him. See, e.g., MBP at 5-6 (discussing the three conspiracy counts against Jasso and his
                                  23
                                       relevant overt acts). Instead of seeking clarification of the government’s theory, Jasso’s motion
                                  24

                                  25   seeks to obtain evidence in support of that theory, MBP at 6-7 (requesting the government identify

                                  26   how it “intends to prove that defendant Jasso conspired with other who are charged”), or to

                                  27   undermine the allegations setting out that theory, id. at 6 (“The Indictment alleges defendant Jasso
                                  28
                                       provided assurance to Victim-3 that he would not be harmed in K-16 by conducting ‘new arrival
                                                                                     6
                                           Case 5:18-cr-00466-BLF Document 548 Filed 07/29/21 Page 7 of 8




                                       procedures’ on Victim-3. Again, defendant Jasso is not mentioned in the ensuing The Monterey
                                   1

                                   2   County Sheriff’s Incident Report”). The Court has reviewed the Indictment and finds that it provides

                                   3   sufficient detail as to Jasso’s involvement in the Enterprise. With respect to count one, Jasso is

                                   4   alleged to have acted as a bomber against Victims 1 and 2 and to have performed the “new arrival
                                   5
                                       procedures”1 on Victim 3. Indictment ¶¶ 65-67. With respect to counts two and three, Jasso is alleged
                                   6
                                       to have conspired to commit murder and assault with a deadly weapon in aid of racketeering. Id. ¶¶
                                   7
                                       82-84. While Jasso may prefer that the government provide him with additional details as to the
                                   8
                                       charges against him, that is not standard under which the Court considers this request.
                                   9

                                  10           The government has further obviated the need for a bill of particulars by virtue of its

                                  11   discovery disclosures. See Giese, 597 F.2d at 1180; see also United States v. Ayers, 924 F.2d 1468,
                                  12   1483 (9th Cir. 1991) (upholding the denial of the motion for a bill of particulars because the
Northern District of California
 United States District Court




                                  13
                                       government’s “significant” discovery disclosures “enable[d] [defendant] to prepare his defense for
                                  14
                                       trial”). Leading up to trial, the government has produced substantial discovery to Jasso. Opp. at 3.
                                  15
                                       This discovery includes police reports related to each removal, medical reports, crime scene
                                  16

                                  17   photographs, evidence logs, and expert witness disclosures. Id. The government also conducted a

                                  18   reverse proffer with Jasso, at which time it “presented information about what unidentified witnesses

                                  19   have told the government about the defendants’ roles or involvement in the charged crimes.” Id.
                                  20   Jasso does not explain why he is entitled to a bill of particulars in light of these extensive disclosures.
                                  21
                                               “[A] bill of particulars, unlike discovery, is not intended to provide the defendant with the
                                  22
                                       fruits of the government’s investigation. Rather, it is intended to give the defendant only that
                                  23

                                  24

                                  25
                                       1
                                         New arrival procedures involved informing new inmates in K-Pod that the unit “was an active
                                       Norteño household” and that “all who chose to remain [in K-Pod] were agreeing to function with
                                  26   all activities within the housing unit and following Nuestra Familia’s household policies for inmates.
                                       Id. ¶ 29. They also “consisted of a strip search of the new Norteño to ensure that he did not have
                                  27   any weapons or contraband, and that he was not wearing a law enforcement wire.” Id. ¶ 30. The
                                       procedures further aimed to determine “whether the new inmate was in good standing on the
                                  28   streets.” Id. In count three, the government alleges that Jasso “pretended to clear Victim-3 so that
                                       Victim-3 would let his guard down prior to being removed.” Id. ¶ 67.
                                                                                           7
                                          Case 5:18-cr-00466-BLF Document 548 Filed 07/29/21 Page 8 of 8




                                       minimum amount of information necessary to permit the defendant to conduct his own
                                   1

                                   2   investigation.” United States v. Hsuan Bin Chen, 2011 WL 332713, at *4 (N.D. Cal. Jan. 29, 2011)

                                   3   (internal quotation marks and citation omitted) (first emphasis added). At bottom, the indictment

                                   4   and discovery disclosures provide Jasso with the requisite minimum amount of information, and the
                                   5
                                       Court thus finds that Jasso is on fair and adequate notice as to the theory of the government’s case.
                                   6
                                       Jasso is not entitled to a bill of particulars.
                                   7
                                           IV.      ORDER
                                   8
                                                 For the foregoing reasons, Jasso’s Motion for a Bill of Particulars is DENIED.
                                   9
                                                 IT IS SO ORDERED.
                                  10

                                  11
                                       Dated: July 29, 2021
                                  12
Northern District of California




                                                                                         ______________________________________
 United States District Court




                                  13                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          8
